            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AARON SLOAN,
    Plaintiff,                                NO. 3:11-CV-0994

           v.                                 (JUDGE CAPUTO)
JOHN MURRAY, et al.,
    Defendants.
                                   ORDER
   NOW, this 11th day of October, 2018, IT IS HEREBY ORDERED that:
   (1)    The Motion for Reconsideration (Doc. 93) filed by Plaintiff Aaron Sloan
          is DENIED.
   (2)    The sole remaining claim in this action, i.e., the access-to-courts claim
          against Defendant Flinn regarding the alleged confiscation of legal
          material concerning conditions of confinement at SCI-Forest between
          September 28, 2008 and January, 2, 2009, is DISMISSED with
          prejudice in accordance with the Court’s August 10, 2017 Memorandum
          and Order.
   (3)    The Clerk of Court is directed to mark the case as CLOSED.


                                             /s/ A. Richard Caputo
                                             A. Richard Caputo
                                             United States District Judge
